UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-4663



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

             versus


FLOYD A. LANGLEY,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, Chief
District Judge. (CR-03-10124)


Submitted:    March 25, 2005                    Decided:   May 9, 2005


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory M. Kallen, Big Stone Gap, Virginia, for Appellant. John L.
Brownlee, United States Attorney, R. Lucas Hobbs, Assistant United
States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Floyd Langley appeals his conviction in the United States

District Court for the Western District of Virginia for aggravated

armed robbery, in violation of 18 U.S.C. §§ 2113(a), (d) and (e)

(2000).    He asserts that the district court erred in denying his

motion for judgment of acquittal and abused its discretion in

refusing two proffered jury instructions.   Finding no merit to his

contentions, we affirm his conviction.

           On the afternoon of October 31, 2003, Floyd Langley

robbed the Peoples Bank branch in Gibson Station, Virginia.      He

does not dispute the testimony of two bank tellers that he robbed

them, forced them by gunpoint into a men’s restroom, and blocked

the doorway with a table.   He contends, however, that his actions

did not meet what he characterizes as the abduction requirement of

§ 2113(e), because he only forced the movement of the tellers over

a short distance and claims he did so for their protection.

Furthermore, he contends that he robbed the bank out of duress.

Specifically, he claims that, two weeks before the robbery, two

unidentified men threatened him with the death of his family if he

did not comply with their order to rob the bank, which they

reinforced with a threatening letter “a few days” before the

robbery.      Langley testified that he discarded the letter and

admitted that he never informed authorities of the alleged threat

until a subsequent confession four months after he robbed the bank.


                               - 2 -
          At the conclusion of the Government’s case-in-chief,

Langley moved for a judgment of acquittal, asserting that the

extent to which he forced the tellers’ accompaniment did not

satisfy § 2113(e).         The district court denied the motion and

subsequently     refused     Langley’s        proffered   jury       instructions

concerning abduction and duress.

          We    review     the    denial    of   a   motion   for    judgment   of

acquittal de novo.       United States v. Gallimore, 247 F.3d 134, 136

(4th   Cir.    2001).      We     also     review    questions      of   statutory

interpretation de novo.          See United States v. Davis, 98 F.3d 141,

144 (4th Cir. 1996).        And we review refusals of proffered jury

instructions for an abuse of discretion.                See United States v.

Ruhe, 191 F.3d 376, 384 (4th Cir. 1999).

          Langley’s arguments regarding abduction are foreclosed by

United States v. Turner, 389 F.3d 111 (4th Cir. 2004), in which we

held that a forced accompaniment, regardless of distance traversed

or the degree of danger posed, satisfies § 2113.                     Id. at 120.

Moreover, his duress defense is foreclosed by United States v.

King, 879 F.2d 137 (4th Cir. 1989), because he did not demonstrate

that he “acted under a reasonable fear of an imminent threat of

bodily harm and that he had no reasonable choice but to commit the

illegal act.”      Id. at 139 (emphasis in original).                    Thus, we

conclude that the district court did not err in denying Langley’s

motion for a judgment of acquittal or abuse its discretion in


                                      - 3 -
determining that the proffered jury instructions could not be

supported as a matter of law.

            Accordingly,   the   judgment   of   the   district   court   is

affirmed.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 4 -